DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 13 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (USPAT5,532,538) in view of Kodama et al. (US2020/0106420 A1).

	In regards to claim 1, Jin et al. teaches based on Fig. 13 an apparatus (i.e. RF acoustic wave device forming a delay line) comprising: 
A piezoelectric thin film (41), wherein the piezoelectric thin film is a Z-cut lithium niobate (LiNbO3) (see column 3, lines 31-39, in which Jin et al. discloses that the piezoelectric is a Z-cut, X-propagation orientation lithium niobate) adapted to propagate an acoustic wave in at least one of: 
A first mode excited by an electric field oriented in a longitudinal direction along a length of the piezoelectric thin film (see related Fig. 3, in which the acoustic wave operates in multiple modes including an A1 mode, which produces an electric field oriented in a longitudinal direction); and 
A second mode excited by the electric field oriented at least partially in a thickness direction of the piezoelectric thin film (see related Fig. 3, in which the acoustic wave operates in multiple modes including an S0 mode, which produces an electric field oriented at least partially in a thickness direction); 
A first interdigitated transducer (IDT)(44) disposed on a first/left end of the piezoelectric thin film (41), the first IDT to convert a first electromagnetic signal, traveling in the longitudinal direction, into the acoustic wave; and 
A second IDT (45) disposed on a second/right end of the piezoelectric thin film (41) with a gap/space between the second IDT and the first IDT, the second IDT to convert the acoustic wave into a second electromagnetic signal, and the gap to determine a time delay of the acoustic wave before output of the second electromagnetic signal to receiver (47)(see Column 7, lines 24-30, in which Jin et al. teaches that the gap between the two IDT electrode determines a time delay).

	Jin et al. does not teach in regards to claim 1, wherein the piezoelectric thin film is located above a carrier substrate.

	However, it is a well-known practice in the art to mounted an acoustic wave device on a carrier/support substrate to allow the device to be mounted on a package substrate without causing acoustic lost in the carrier/support substrate. Kodama et al. teaches in Fig. 1A a surface acoustic wave device (50) having a piezoelectric layer (12) and an IDT electrode (14 and 16). Based on related Fig. 7, the surface acoustic wave device can have a support/carrier substrate (75) located below the surface acoustic wave device in which the piezoelectric layer is suspended over a portion of the support substrate (75) with an air cavity therebetween. Based on Related Fig. 8 and Paragraph [0079], the surface acoustic wave device can alternately have a Bragg reflector (84) and a support/carrier substrate (85) located below the piezoelectric layer in which the Bragg reflector (84) is made up of alternating high acoustic impedance layers made from tungsten and low acoustic impedance layers made from silicon oxide. Based on Fig. 10, the acoustic wave device (102) is mounted on a common package substrate (97) which carries other electronic components. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Jin et al. and have added a support/carrier substrate below the surface acoustic wave device piezoelectric layer, having the piezoelectric layer suspended over the support/carrier substrate (i.e. first alternative) or having a Bragg reflector (i.e. second alternative) located therebetween as taught by Kodama et al. (See Figs. 7 and 8), because such a modification would have been a well-known in the art obvious design consideration to mount the acoustic wave device on a package substrate as taught by Kodama et al. (See Fig. 10). 

	In regards to claim 2, Jin et al. teaches based on related Fig. 3, wherein the first mode is one of a first-order antisymmetric (A1) mode.

	In regards to claim 3, Jin et al. teaches based on related Fig. 3, wherein the second mode is a fundamental symmetric (S0) mode. 
	
	In regards to claim 4, Jin et al. does not teach wherein the piezoelectric thin film is suspended above the carrier substrate. 

Kodama et al. teaches in Fig. 1A a surface acoustic wave device (50) having a piezoelectric layer (12) and an IDT electrode (14 and 16). Based on related Fig. 7, the surface acoustic wave device can have a support/carrier substrate (75) located below the surface acoustic wave device in which the piezoelectric layer is suspended over a portion of the support substrate (75) with an air cavity therebetween. Based on Related Fig. 8 and Paragraph [0079], the surface acoustic wave device can alternately have a Bragg reflector (84) and a support/carrier substrate (85) located below the piezoelectric layer in which the Bragg reflector (84) is made up of alternating high acoustic impedance layers made from tungsten and low acoustic impedance layers made from silicon oxide. Based on Fig. 10, the acoustic wave device (102) is mounted on a common package substrate (97) which carries other electronic components.

	As an obvious consequence of the modification of Jin et al. and Kodama et al. of claim 1, the combination in the instance that the first alternative is selected, the piezoelectric thin film will be suspended over the carrier substrate with an air cavity therebetween.  

	In regards to claim 5, Jin et al. does not teach wherein the piezoelectric thin film is disposed on a high acoustic impedance layer interposed between the piezoelectric thin film and the carrier substrate, the high acoustic impedance layer comprising at least one of silicon (Si), sapphire, fused silica, quartz, silicon carbide (SiC), diamond, aluminum nitride (AlN), or aluminum oxide, tungsten, molybdenum, platinum, or combinations thereof.

Kodama et al. teaches in Fig. 1A a surface acoustic wave device (50) having a piezoelectric layer (12) and an IDT electrode (14 and 16). Based on related Fig. 7, the surface acoustic wave device can have a support/carrier substrate (75) located below the surface acoustic wave device in which the piezoelectric layer is suspended over a portion of the support substrate (75) with an air cavity therebetween. Based on Related Fig. 8 and Paragraph [0079], the surface acoustic wave device can alternately have a Bragg reflector (84) and a support/carrier substrate (85) located below the piezoelectric layer in which the Bragg reflector (84) is made up of alternating high acoustic impedance layers made from tungsten and low acoustic impedance layers made from silicon oxide. Based on Fig. 10, the acoustic wave device (102) is mounted on a common package substrate (97) which carries other electronic components. 

	As an obvious consequence of the modification of Jin et al. and Kodama et al. of claim 1, the combination in the instance that the second alternative is selected, the piezoelectric thin film will be disposed on a Bragg reflector comprising alternating high-acoustic impedance layers made from tungsten and low-acoustic impedance layers made from silicon oxide, in which the Bragg reflector will be located between the piezoelectric thin film and the carrier/support substrate.

	In regards to claim 6, Jin et al. does not teach wherein respective ones of the plurality of the low acoustic impedance layers are alternately disposed on respective ones of the plurality of high acoustic impedance layers.

Kodama et al. teaches in Fig. 1A a surface acoustic wave device (50) having a piezoelectric layer (12) and an IDT electrode (14 and 16). Based on related Fig. 7, the surface acoustic wave device can have a support/carrier substrate (75) located below the surface acoustic wave device in which the piezoelectric layer is suspended over a portion of the support substrate (75) with an air cavity therebetween. Based on Related Fig. 8 and Paragraph [0079], the surface acoustic wave device can alternately have a Bragg reflector (84) and a support/carrier substrate (85) located below the piezoelectric layer in which the Bragg reflector (84) is made up of alternating high acoustic impedance layers made from tungsten and low acoustic impedance layers made from silicon oxide. Based on Fig. 10, the acoustic wave device (102) is mounted on a common package substrate (97) which carries other electronic components. 

As an obvious consequence of the modification of Jin et al. and Kodama et al. of claim 1, the combination in the instance that the second alternative is selected, the piezoelectric thin film will be disposed on a Bragg reflecting comprising alternating high-acoustic impedance layers made from tungsten and low-acoustic impedance layers made from silicon oxide.

In regards to claim 7, Jin et al. does not teach wherein respective ones of the plurality of the low acoustic impedance layers are alternately disposed on respective ones of the plurality of high acoustic impedance layers.

Kodama et al. teaches in Fig. 1A a surface acoustic wave device (50) having a piezoelectric layer (12) and an IDT electrode (14 and 16). Based on related Fig. 7, the surface acoustic wave device can have a support/carrier substrate (75) located below the surface acoustic wave device in which the piezoelectric layer is suspended over a portion of the support substrate (75) with an air cavity therebetween. Based on Related Fig. 8 and Paragraph [0079], the surface acoustic wave device can alternately have a Bragg reflector (84) and a support/carrier substrate (85) located below the piezoelectric layer in which the Bragg reflector (84) is made up of alternating high acoustic impedance layers made from tungsten and low acoustic impedance layers made from silicon oxide. Based on Fig. 10, the acoustic wave device (102) is mounted on a common package substrate (97) which carries other electronic components. 

As an obvious consequence of the modification of Jin et al. and Kodama et al. of claim 1, the combination in the instance that the second alternative is selected, the piezoelectric thin film will be disposed on a Bragg reflecting comprising alternating high-acoustic impedance layers made from tungsten and low-acoustic impedance layers made from silicon oxide (i.e. respective ones of the plurality of the low acoustic impedance layers are alternately disposed on respective ones of the plurality of high acoustic impedance layers).

In regards to claim 8, Jin et al. teaches in Fig. 13, a waveguide (i.e. corresponding to the delay line of Jin et al. which forms an acoustic waveguide) inside of which is disposed the piezoelectric thin film, the first IDT, and the second IDT; 
Based on Fig. 13, a first port (upper terminal of generator 46) is coupled to the first IDT, the first port to receive the first electromagnetic signal from generator (46); and
A second port (upper terminal of receiver 47) is coupled to the second IDT, the second port to output the second electromagnetic signal.

In regards to claim 13, Jin et al. teaches based on Fig. 13 and column 7, lines 13-20, the first IDT electrode (44) is a launching transducer in which the second IDT electrode (45) is a receiving transducer, thus resulting in a unidirectional IDT transducers (i.e. non-bi-directional).  

In regards to claim 20, Jin et al. teaches based on Fig. 13, a method of delaying an acoustic wave signal (i.e. delay line) comprising:
Converting, by a first interdigitated transducer (IDT)(44) disposed on a first/left end of a piezoelectric thin film (41), a first electromagnetic signal traveling in a longitudinal direction along a length of the piezoelectric thin film (left to right) into an acoustic wave, wherein the piezoelectric thin film is a Z-cut lithium niobate (LiNbO3) thin film (see column 3, lines 31-39, in Jin et al. discloses that the piezoelectric is a Z-cut, X-propagation orientation lithium niobate); 
Propagating the acoustic wave in at least one of:
A first mode excited by an electric field oriented in the longitudinal direction (see related Fig. 3, in which the acoustic wave operates in multiple modes including an A1 mode, which produces an electric field oriented in a longitudinal direction); and  
A second mode excited by the electric field oriented at least partially in a thickness direction of the piezoelectric thin film (see related Fig. 3, in which the acoustic wave operates in multiple modes including an S0 mode, which produces an electric field oriented at least partially in a thickness direction);
Converting, by a second IDT (45) disposed on a second/right end of the piezoelectric thin film, the acoustic wave into a second electromagnetic signal after a delay determined by a gap between the first IDT and the second IDT (see Column 7, lines 24-30, in which Jin et al. teaches that the gap between the two IDT electrode determines a time delay); and 
Outputting the second electromagnetic signal to a receiver (47).

Jin et al. does not teach in regards to claim 20, wherein the piezoelectric thin film is located above a carrier substrate.

Kodama et al. teaches in Fig. 1A a surface acoustic wave device (50) having a piezoelectric layer (12) and an IDT electrode (14 and 16). Based on related Fig. 7, the surface acoustic wave device can have a support/carrier substrate (75) located below the surface acoustic wave device in which the piezoelectric layer is suspended over a portion of the support substrate (75) with an air cavity therebetween. Based on Related Fig. 8 and Paragraph [0079], the surface acoustic wave device can alternately have a Bragg reflector (84) and a support/carrier substrate (85) located below the piezoelectric layer in which the Bragg reflector (84) is made up of alternating high acoustic impedance layers made from tungsten and low acoustic impedance layers made from silicon oxide. Based on Fig. 10, the acoustic wave device (102) is mounted on a common package substrate (97) which carries other electronic components. 

However, as discussed above in claim 1, the combination of Jin et al. and Kodama et al. (i.e. either alternative) will result in a carrier/support substrate located below the piezoelectric thin film.

In regards to claim 21, Jin et al. teaches based on related Fig. 3, wherein the first mode is one of a first-order antisymmetric (A1) mode.

	In regards to claim 22, Jin et al. teaches based on related Fig. 3, wherein the second mode is a fundamental symmetric (S0) mode. 

	In regards to claim 23, Jin et al. teaches based on Fig. 13, applying a voltage potential/generator (46) across a signal line (wire lead connected from voltage potential 46 to IDT 44) coupled to the first IDT to generate the electric field.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (USPAT5,532,538), Kodama et al. (US2020/0106420 A1) and Choi et al. (US2015/0078217 A1).

In regards to claim 14, Jin et al. teaches based on Fig. 13 an apparatus (i.e. RF acoustic wave device forming a delay line) comprising: 
A piezoelectric thin film (41), wherein the piezoelectric thin film is a Z-cut lithium niobate (LiNbO3) (see column 3, lines 31-39, in which Jin et al. discloses that the piezoelectric is a Z-cut, X-propagation orientation lithium niobate) adapted to propagate an acoustic wave; 
A first interdigitated transducer (IDT)(44) disposed on a first/left end of the piezoelectric thin film (41), the first IDT to convert a first electromagnetic signal, traveling in the longitudinal direction, into the acoustic wave; and 
A second IDT (45) disposed on a second/right end of the piezoelectric thin film (41) with a gap/space between the second IDT and the first IDT, the second IDT to convert the acoustic wave into a second electromagnetic signal, and the gap to determine a time delay of the acoustic wave before output of the second electromagnetic signal to receiver (47)(see Column 7, lines 24-30, in which Jin et al. teaches that the gap between the two IDT electrode determines a time delay).

Jin et al. does not teach in regards to claim 14, a full duplex radio comprising an antenna to transmit a first radio frequency (RF) signal from a RF transmitter in a first frequency range and receive a second RF signal at a RF receiver at the first frequency range; Transmit chain circuitry coupled to the antenna; Receive (RX) chain circuitry coupled to the antenna, wherein the RX chain circuitry receives the second RF signal and a reflected portion of the first RF signal; a directional coupler in the TX chain circuitry, the directional coupler to direct a portion of the first RF signal to the RX chain circuitry; and 
A plurality of delay lines coupled between the TX chain circuitry and the RX chain circuitry to provide a signal delay, wherein the portion of the first RF signal experiences the signal delay and destructively interferes with the reflected portion of the first RF signal; and wherein the piezoelectric thin film is located above a carrier substrate

However, it is a well-known practice in the art to mounted an acoustic wave device on a carrier/support substrate to allow the device to be mounted on a package substrate without causing acoustic lost in the carrier/support substrate. Kodama et al. teaches in Fig. 1A a surface acoustic wave device (50) having a piezoelectric layer (12) and an IDT electrode (14 and 16). Based on related Fig. 7, the surface acoustic wave device can have a support/carrier substrate (75) located below the surface acoustic wave device in which the piezoelectric layer is suspended over a portion of the support substrate (75) with an air cavity therebetween. Based on Related Fig. 8 and Paragraph [0079], the surface acoustic wave device can alternately have a Bragg reflector (84) and a support/carrier substrate (85) located below the piezoelectric layer in which the Bragg reflector (84) is made up of alternating high acoustic impedance layers made from tungsten and low acoustic impedance layers made from silicon oxide. Based on Fig. 10, the acoustic wave device (102) is mounted on a common package substrate (97) which carries other electronic components. 

Choi et al. teaches in annotated Fig. 2 below, a full-duplex radio (100) comprising: 
An antenna (labeled) to transmit a first radio frequency (RF) signal from a RF transmitter in a first frequency range (frequency range of the full-duplex) and receive a second RF signal at a RF receiver at the first frequency range; 
Transmit (TX) chain circuitry (Annotated Circuit A) coupled to the antenna;
Receive (RX) chain circuitry (Annotated Circuit B) coupled to the antenna, wherein the RX chain circuitry receives the second RF signal and a reflected portion of the first RF signal (See Paragraph [0026], where Choi et al discloses that a reflected portion of the first RF/TX signal is received in the RX circuit branch); 
A directional coupler (110, see Paragraph [0031], lines 1-3, where the transmission coupler 110 is disclosed to be a directional coupler) in the TX chain circuitry, the directional coupler to direct a portion of the first RF signal to the RX chain circuitry; and 
A plurality of delay lines (120, multiple delays lines can be seen in related Fig. 4D) coupled between the TX chain circuitry and the RX chain circuitry to provide a signal delay, wherein the portion of the first RF signal experiences the signal delay and destructively interferes with the reflected portion of the first RF signal (See Paragraph [0026], where Choi et al. teaches that the delay line plays a part in removing the reflected signal).
Choi et al. further teaches in Paragraph [0036] and [0038] that any suitable delay line can be used to achieve a desired delay. 
 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Jin et al. and have added a support/carrier substrate below the surface acoustic wave device piezoelectric layer, having the piezoelectric layer suspended over the support/carrier substrate (i.e. first alternative) or having a Bragg reflector (i.e. second alternative) located therebetween as taught by Kodama et al. (See Figs. 7 and 8), because such a modification would have been a well-known in the art obvious design consideration to mount the acoustic wave device on a package substrate as taught by Kodama et al. (See Fig. 10). 

Before the effective filing date of the claimed invention, it would have been further obvious to one of ordinary skill in the art to have modified the combination of Jin et al. and Kodama et al. and have replaced each of the RF delay lines of the full radio duplex of Choi et al. with the acoustic delay lines of Jin et al. and Kodama et al. because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for an RF delay line that can perform the same function. As an obvious consequence of the modification, the combination will comprise of a plurality of acoustic delay lines (ADLs).

In regards to claim 15, Jin et al. teaches a first mode excited by an electric field oriented in a longitudinal direction along a length of the piezoelectric thin film (see Fig. 3, in which the acoustic wave operates in multiple modes including an A1 mode, which produces an electric field oriented in a longitudinal direction); and 
A second mode excited by the electric field oriented at least partially in a thickness direction of the piezoelectric thin film (see Fig. 3, in which the acoustic wave operates in multiple modes including an S0 mode, which produces an electric field oriented at least partially in a thickness direction).

In regards to claim 16, Jin et al. teaches based on Fig. 3, wherein the first mode is one of a first-order antisymmetric (A1) mode.

In regards to claim 17, Jin et al. teaches based on related Fig. 3, wherein the second mode is a fundamental symmetric (S0) mode.

In regards to claim 18, Jin et al. teaches in Fig. 13, a waveguide (i.e. corresponding to the delay line of Jin et al. which forms an acoustic waveguide) inside of which is disposed the piezoelectric thin film, the first IDT, and the second IDT; 
Based on Fig. 13, a first port (upper terminal of generator 46) coupled to the first IDT, the first port to receive the first electromagnetic signal from generator (46); and
A second port (upper terminal of receiver 47) coupled to the second IDT, the second port to output the second electromagnetic signal.

Allowable Subject Matter

Claims 9-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843    

/Samuel S Outten/Primary Examiner, Art Unit 2843